DETAILED ACTION
The following is a first action on the merits of application serial no. 16/860,304 filed 4/28/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 4/28/20 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
-a hydraulic control device (generic placeholder) that controls the hydraulic pressure (function) in claim 1.
-a determination unit (generic placeholder) that determines a change of the shift stage (function) in claim 1.
-an output unit (generic placeholder) that sets a target value of the hydraulic pressure and outputs the target value to the hydraulic control device (function) in claim 1.
-an acquisition unit (generic placeholder) that acquires an accelerator opening degree (function) in claim 3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 16/817812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application encompass the limitations of the present invention as follows (copending application claims bolded to show common scope with present invention claims):
1. A transmission control device of an automatic transmission device which includes a transmission gear that has a plurality of friction coupling portions that are changed in accordance with a hydraulic pressure between a coupled state where a first coupling target and a second coupling target are coupled to each other by using a frictional force and an uncoupled state where the first coupling target and the second coupling target are uncoupled from each other, and that configure a plurality of transmission stages corresponding to a combination of the coupled state and the uncoupled state of the plurality of friction coupling portions, and a hydraulic control device that controls the hydraulic pressure, the device comprising: a determination unit that determines a change in the transmission stage; and an output unit that sets a target value of the hydraulic pressure, and outputs the target value to the hydraulic control device, wherein in a case where the determination unit determines that one transmission stage is to be changed to another transmission stage, the output unit increases the target value to a first value for a first friction coupling portion which is the friction coupling portion in the uncoupled state in the one transmission stage, thereafter, the output unit decreases the target value to a second value which is smaller than the first value and which maintains the uncoupled state of the first friction coupling portion, and after the target value is decreased to the second value, the output unit temporarily increases the target value to a third value which is greater than the second value.

2. The transmission control device of an automatic transmission device according to claim 1, wherein the output unit determines whether to change the target value to the third value while the target value is set to the second value.

3. The transmission control device of an automatic transmission device according to claim 2, further comprising: an acquisition unit that acquires an acceleration opening degree indicating an operation amount of an accelerator member of an engine that outputs power to the transmission gear, wherein in a case where the acceleration opening degree acquired by the acquisition unit is equal to or greater than a threshold, the output unit determines whether to change the target value to the third value while the target value is set to the second value.

5. The transmission control device of an automatic transmission device according to claim 1, wherein after increasing the target value to the third value, the output unit sets the target value to a fourth value which is smaller than the third value, and after setting the target value to the fourth value, the output unit sets the target value to a fifth value which is equal to or greater than the fourth value and which generates the frictional force, and the output unit sets the fourth value in accordance with a magnitude of a torque input to the transmission gear.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-3 would be allowed based on the filing of a terminal disclaimer as described in the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
-a gear shift control device for an automatic transmission device including a transmission that includes a plurality of friction coupling portions which change, according to a hydraulic pressure, between a coupled state in which a first coupling target and a second coupling target are coupled by frictional force and a decoupled wherein the output unit, when the determination unit determines to change the shift stage from a certain shift stage to another stage, increases the target value for a first friction coupling portion, which is the portion in the decoupled state in the certain shift stage, to a first value, then reduces the target value to a second value that is smaller than the first value, increases the target value to a third value that is larger than the second value after the target value is reduced to the second value, sets the target value to a fourth value that is smaller than the third value after the target value is increased to the third value, and sets the target value to a fifth value that is equal to or larger than the fourth value and that generates the frictional force after the target value is set to the fourth value, and the output unit sets the fourth value according to magnitude of input torque to the transmission and in combination with the limitations as written in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2013032793, Figures 6 and 8; JP2003130204, Figures 8 and 10; JP2018112234, Figure 10; Inagaki et al 20120290163, Figure 3 and the following is the closest prior art: Fujiwara et al 20180023699, Figures 3, 4, 6, 7 and 9 shows that it is well known in the art to have a target fourth value (LB’ instruction value) decrease after a third value increase, however the fifth value is decreased or lower than the fourth value; and Inagaki et al 8337362, Figures 4 and 6, shows that it is well known in art to have a particular value decrease (between a6 and a7 in Figure 4) after a particular value increase, however, frictional force is generated after the value is set to the second value (a3 in Figure 4) and the fourth value (between a5 and a6) increases after the third value (between a4 and a5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 26, 2021